Citation Nr: 0513172	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  97-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation, in excess of 30 percent, for a 
right shoulder disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971 and from October 1977 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
objective evidence of pain on motion, x-ray evidence of 
arthritis, and flexion and abduction limited from 0 to 60 
degrees.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4., 4.7 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5201 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's June 2000 and August 2004 Remands, 
the veteran's recent VA treatment records and Social Security 
Administration records were obtained, the veteran was 
afforded a VA examination to determine the severity of his 
right shoulder disability, and he was afforded a travel board 
hearing.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's June 2000 and 
August 2004 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2003, VA sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the April 2003 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to either send information describing 
additional evidence or the evidence itself to VA.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated did the RO, in April 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
re-transfer and re-certification of his case to the Board, 
and the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and Social Security Administration documents.  
Further, the veteran was afforded VA examinations in 
connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Procedural Background

In January 1983, the RO granted service connection for post-
operative ligament tear AC joint of the right shoulder and 
assigned a zero percent evaluation effective September 14, 
1982.  In September 1990, the RO granted an increased 
evaluation of 20 percent for the veteran's right shoulder 
disability effective February 6, 1990.  In May 1996 the RO 
received the veteran's request for an increased evaluation 
for his right shoulder disability.  A September 1996 rating 
decision continued the 20 percent rating, the veteran 
submitted a timely notice of disagreement, a statement of the 
case was issued in November 1996, and the veteran timely 
perfected his appeal.

In December, 1996 the veteran was afforded a VA examination 
to evaluate the severity of his right shoulder disability, 
and in June 1997, the veteran presented for a personal 
hearing.  

In May 1997, the veteran's representative submitted an 
informal claim for service connection for osteomyelitis of 
the right shoulder.  

In an April 1998 supplemental statement of the case, the RO 
granted an increased evaluation for a post operative ligament 
tear with traumatic arthritis of the right acromioclavicular 
joint (major) of 40 percent effective December 24, 1996 and 
100 percent effective November 21, 1997 and then decreased 
the evaluation to 30 percent effective March 1, 1998.  In a 
November 1999 supplemental statement of the case, the RO 
changed the effective date of the 100 percent rating to 
November 2, 1999.

In June 2000, the Board remanded the case for additional 
development to include obtaining recent treatment records and 
the Social Security Administration decision and supporting 
documentation and affording the veteran a VA orthopedic 
examination to determine the severity of his right shoulder 
disability.  A June 2003 supplemental statement of the case 
continued the 30 percent evaluation.  

In a June 2003 rating decision, the RO granted service 
connection for osteomyelitis of the right shoulder and 
assigned a 10 percent evaluation effective May 12, 1997.  In 
August 2004, the Board remanded the case for a Travel Board 
hearing.  

III.	Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran is currently receiving a 30 percent disability 
evaluation for his right shoulder disability and an 
additional 10 percent for osteomyelitis.

The RO has evaluated the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis due 
to trauma). Arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Limitation of motion of the arm, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, warrants a 40 percent evaluation for 
the major arm when motion of the arm is limited to 25 degrees 
from the side.  At midway between the side and shoulder 
level, a 30 percent evaluation is warranted for the major 
arm.  When limitation of the arm is limited to the shoulder 
level, a 20 percent evaluation is warranted for the major 
arm.

The normal range of motion for shoulder flexion is from 0 
degrees to 180 degrees; normal range of motion for shoulder 
abduction is from 0 degrees to 180 degrees; and normal 
external and internal rotations of the shoulder are both from 
0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate II.  

IV.	Factual Background

At the July 2002 VA examination, the veteran demonstrated 
range of motion for abduction from 0 to 60 degrees, for 
flexion from 0 to 60 degrees, for external rotation from 0 to 
30 degrees, for internal rotation from 0 to 80 degrees.  
Range of motion for adduction and extension were within 
normal limits.  The examiner noted that neurological 
examination as well as the circulation of the right upper 
extremity was normal.  

The examiner also stated, "The weakened movement is 
definitely attributable to the service connected disability 
due to a considerable amount of loss of motion and weakness.  
As a result of inability to have full range of motion of the 
right shoulder, the veteran will experience excess 
fatigability of the right upper extremity and occasional in-
coordination.  In addition to that it would be my belief that 
again as a result of partial ankylosis of the right shoulder 
he will have a significant limitation of function, 
particularly during flare-ups and during excessive and 
repeated use of the right shoulder.  As I mentioned above my 
recommendation would be that the veteran be given intensive 
physical therapy for him to regain full range of motion 
because I believe that all or a great percentage of his 
disability is due to partial ankylosis of the right should 
and if that can be overcome his disability will probably be 
diminished or become minimal."

Applying the range-of-motion data from the veteran's most 
recent examination to the criteria of Diagnostic Code 5201, 
the criteria for the next higher (40 percent) rating are not 
met.  The veteran achieved forward flexion of 60 degrees and 
abduction of 60 degrees.  By the mechanical application of 
the veteran's right arm range of motion (to shoulder level) 
to the rating criteria, the veteran's disability is 30 
percent disabling.

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this 
case, the veteran's is currently rated under Diagnostic Code 
5201 which is predicated on limitation of range of motion, so 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 apply.

Because the VA examiner acknowledged that as a result of 
partial ankylosis of the right shoulder, the veteran would 
have significant limitation of function particularly during 
flare-ups and during excessive and repeated use, the Board 
accordingly finds that the next higher schedular level of 
disability, above and beyond that objectively provided by 
mechanical application of the range-of-motion criteria, is 
appropriate in this case.  

However, the medical evidence also demonstrates that the 
right shoulder disability does not involve impairment of the 
humerus, see 38 C.F.R. § 4.71a, Diagnostic Code 5202, or 
unfavorable abduction limited to 25 degrees from side, see 38 
C.F.R. § 4.71a, Diagnostic Code 5200.  Therefore, an 
evaluation in excess of 40 percent is not warranted at this 
time.

The Board notes that there is no evidence of record that the 
veteran's right shoulder disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right shoulder disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

  
ORDER

Entitlement to an evaluation of 40 percent for a right 
shoulder disability, ligament tear with traumatic arthritis, 
right acromioclavicular joint, post-operative; status-post 
open subacromial decompression and open rotator cuff repair, 
is granted subject to the law and regulations governing the 
payment of monetary benefits.
 


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


